Citation Nr: 0417133	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1975.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (the RO) that reopened the claim for service 
connection PTSD on the basis of new and material evidence and 
denied the claim on the merits.  The claim for service 
connection had been previously denied in a final May 1994 
rating decision. 

In October 2001 the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for PTSD and this matter was remanded to the RO. 

In August 2001, the veteran testified before a Veterans Law 
Judge at a hearing at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  In 
March 2004, the Board informed the veteran that the Veterans 
Law Judge who conducted the hearing was no longer employed by 
the Board.  The veteran was given an opportunity to request 
another hearing.  The Board indicated that if the veteran did 
not respond to the letter in 30 days, the Board will assume 
that the veteran does not want an additional hearing.  The 
veteran did not respond to this letter.  Thus, the Board 
finds that the veteran does not want another hearing.  


FINDINGS OF FACT

1.  The veteran is not claiming a combat related stressor, 
and there is no evidence that he engaged in combat.

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002)) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103 (West Supp. 2004)) redefined 
VA's duty to assist a claimant in the development of a claim.  
Regulations that implement the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In a letter dated in November 2001, VA notified the veteran 
of the evidence needed to substantiate the claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran was 
notified of the evidence  the RO obtained in the statement of 
the case and the supplemental statements of the case.  In the 
July 2003 supplemental statement of the case, the RO notified 
the veteran of the need to submit relevant evidence in his 
possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In the 
present case, the VCAA notice was provided after the initial 
adjudication in September 1999.  

In this case, the initial adjudication occurred prior to 
enactment of the VCAA.  VA has taken the position that 
Pelegrini is incorrect as applied to pre-VCAA initial 
adjudications, and has sought further review as to that 
aspect of the decision.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the appellant in this case was not prejudiced 
by the provision of notice after the initial adjudication his 
claim.  If he had submitted evidence substantiating the claim 
in response to the VCAA notices, he would have received the 
same benefit as if he had submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. §3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records and service personnel 
records were obtained.  Pertinent VA treatment records were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  

In November 1993, October 1997, and November 2001, the RO 
requested specific information from the veteran regarding his 
in-service stressor events.  The veteran provided general 
information of the events to the RO.  In July 2003, the 
veteran informed the RO that he did not recall any other 
dates and he had not additional records to submit.  The RO 
forwarded the general information about the veteran's claimed 
stressor events to the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) for corroboration.  As discussed 
below, USASCRUR informed the RO that they were unable to 
verify the stressor events and they needed more specific 
information in order to search for information to verify the 
veteran's claimed stressor events.  The RO also made an 
attempt to obtain information to verify the veteran's 
stressor events from the National Personnel Records Center.  
In the July 2003 supplemental statement of the case, the 
veteran was informed of the RO's unsuccessful attempts to 
verify the stressor events.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded a VA psychiatric examination in 1997.  The Board 
finds that additional VA examination is not warranted.  As 
discussed below, the veteran's claimed stressor events have 
not been verified.  An examination could not cure this 
defect.  Thus, additional VA examination is not necessary and 
would not help the veteran's claim.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  ; 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2003).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual Background

Service medical records are negative for findings or 
diagnoses of PTSD or any other psychiatric disorder.  On 
separation examination in March 1975, the veteran was found 
to be psychiatrically normal.  

The veteran's DD Form 214, Report of Separation from Active 
Duty, discloses that his military occupational specialty was 
ground surveillance radar crewman.  The service personnel 
records show that the veteran was stationed in Fort Jackson 
from December 1973 to February 15, 1974 with Company E, 9th 
Battalion, 2nd Brigade of the U.S. Army.  The veteran served 
overseas in Germany from July 15, 1974 to March 21, 1975.  
There is no indication that the veteran served in Vietnam.  
He did not participate in any campaigns.  He was awarded the 
National Defense Service Medal.	

In February and March 1992, the veteran was hospitalized at a 
VA medical facility with a 16-year history of alcohol abuse.  
He had also used other drugs periodically.  During his 
hospital course, he underwent alcohol detoxification and 
rehabilitation.  The discharge diagnoses were alcohol 
dependence and mixed substance abuse.

After VA outpatient evaluation in March 1992 wherein the 
veteran's complaints included sleep problems and nightmares 
about inservice duties in Germany involving transferring dead 
bodies of military personnel, the diagnoses were alcoholism 
and rule-out PTSD.  After evaluation in April 1992, a VA 
psychologist opined that the veteran should be evaluated for 
PTSD. 

VA psychiatric evaluation reports dated in July and August 
1992 indicate that the veteran gave a history of sleep 
problems, nervousness, and nightmares about inservice duties 
in Germany wherein he transferred bodies in body bags.  After 
examination and psychological testing, the diagnostic 
impression was borderline personality disorder with transient 
psychotic break and depression.

In a July 1993 statement, the veteran stated that he had been 
treated for PTSD at the VA medical facility in Brooklyn, New 
York.  He related that he had nightmares from shipping 
corpses from Germany to the United States.  In another 
statement, he wrote that he had dreams of seeing dead bodies.  

In a November 1993 statement, the veteran stated that he 
could not remember the date or time he was stationed in 
Germany.  He recalled that he was told to report to a detail 
at an Air Force base and had to transport some dead soldiers 
from one plane to another.  The veteran stated that it was 
very traumatic.   

On VA psychiatric examination in January 1994, the veteran 
reported that while in Germany during service, he was put on 
a detail for a couple of months shipping bodies in body bags.  
He indicated that the bodies were mostly from Vietnam.  He 
claimed that one body fell out of the body bag, and he saw 
body parts and the muscles still in spasm.   The relevant 
diagnoses were PTSD, dysthymia, and borderline intellectual 
functioning.  The examiner opined that the veteran had "a 
PTSD since his non-combat military experiences."  

In a statement dated in June 1994, the veteran's treating VA 
psychiatrist stated that the veteran was receiving outpatient 
treatment for PTSD.

Hospitalization records from Bellevue Hospital dated in April 
1997 indicate that the diagnoses were major depressive 
disorder, mixed substance abuse, and PTSD.

In a VA psychological evaluation report dated in July 1997, 
the examiner opined that the veteran was suffering from PTSD 
"due to a service-related condition."

In an October 1997 letter, the RO requested that the veteran 
complete a detailed questionnaire about the stressful 
inservice events that he felt had led to the onset of his 
claimed PTSD. 

In December 1997, the RO received the veteran's service 
personnel records and associated them with the claims folder.  
The records show that the veteran served in Germany as a 
senior ground surveillance radar operator from July 1974 to 
March 1975, and that he participated in no campaigns and 
received no wounds in service.

In November 1998, the RO received a nonspecific statement 
from the veteran in support of his claim for service 
connection for PTSD; he did not return a completed 
questionnaire as requested by the RO in October 1997.

In a statement received in August 1999, the veteran's 
treating VA psychiatrist related an in-service stressor 
wherein the veteran was detailed to an Air Force base in 
Germany and assisted with shipping bodies of U.S. soldiers 
killed in Vietnam back to the U.S.; many of these bodies were 
reportedly mutilated.  Shortly thereafter, the doctor stated 
that the veteran began to experience symptoms including 
nightmares, insomnia, night sweats, flashbacks, increasing 
depression, withdrawal, mood swings, and a startle reflex.  
He opined that the veteran's PTSD symptoms related to the 
bodies of the soldiers he saw, as well as to earlier 
inservice incidents wherein he saw the body of a dead soldier 
hanging from a post in a barracks during basic training, and 
witnessed a soldier kill an officer on a rifle range.  The 
diagnosis was PTSD.

In February 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  He furnished details about his 
three claimed inservice stressors during basic training and 
in Germany.  He stated that the first stressor occurred 
during the third week of boot camp, when one soldier could 
not take the treatment from the drill sergeant, and hung 
himself in the barracks.  The veteran could not recall the 
soldier's name, or that of the drill sergeant.  

The second stressor occurred around the fifth week of boot 
camp when another soldier shot and killed a drill sergeant.  
The veteran thought the soldier's name was Paul; but he did 
not know his last name.  The veteran stated that these events 
occurred at Fort Jackson, while he was in Company C, 1st 
Battalion, 3rd Division.  The third stressor event occurred 
when the veteran was stationed in Germany.  The veteran 
indicated that he was a surveillance radar operator.  One 
day, at Frankfurt Air Force Base, in the summer of 1974, he 
had to move dead bodies from a van to a cargo plane.  

In May 2000, the RO requested that the National Personnel 
Records Center (NPRC) furnish morning reports for the time 
period of December 1973 to January 1974 for Company E, 9th 
Battalion, 2nd Brigade, at Fort Jackson, South Carolina.  

In a September 2000 response, the NPRC stated that they had 
searched for morning report which may contain remarks as to 
the suicide of a fellow trainee.  The NPRC stated that 
morning reports were rarely created after 1974.  No morning 
reports were located.  

In August 2001, the veteran testified at a hearing before a 
Member of the Board at the RO.  He essentially reiterated his 
previous testimony before a hearing officer at the RO in 
February 2000. 

In December 2001, the RO made a follow-up request for morning 
reports for the time period of December 1973 to February 1974 
for Company E, 9th Battalion, 2nd Brigade, at Fort Jackson, 
South Carolina.  The RO also contacted the Army Criminal 
Investigation for any record they might have of the incidents 
of the drill sergeant's death.  

In January 2003, the NPRC informed the RO that the 
allegations had been investigated and there was a search for 
morning reports in May 2002.  In February 2003, the NPRC 
informed the RO that the morning reports were sent for and 
they have not heard or received anything further as a result 
of this request.  In a March 2003 response, the NPRC 
indicated that morning reports were searched for the period 
of December 1, 1973 to December 15, 1973 and no reports were 
found.  The NPRC stated that all morning reports for this 
unit ended on December 15, 1973.  

In a June 2003 response, the U.S. Armed Services Center for 
research of Unit records (USASCRUR) informed the RO that they 
coordinated their research with the U.S. Army Crime Records 
Center concerning the incidents described by the veteran.  
USASCRUR stated that they do not maintain any records 
regarding the suicide of a soldier in the barracks of Fort 
Jackson or the killing of a drill sergeant at the rifle range 
by another soldier, from December 4, 1973 to February 28, 
1974.  USASCRUR  stated that the U.S. Army casualty database 
lists over 320 causalities on United States Territory between 
December 4, 1973 and February 28, 1974.  USASCRUR stated that 
in order to conduct further casualty records research, the 
veteran must provide more specific information.  He should 
include the date of the incident to within seven days, if 
possible, and the numbers and full names of the casualties, 
the unit designations to the company level and other units 
involved.  USASCRUR stated that they do not maintain 1973-
1974 morning reports for the 9th Battalion, 2nd Brigade.  

USASCRUR advised that the veteran and his representative 
might want to conduct a morning report search, as morning 
reports provide the names of unit casualties.  

USASCRUR stated that they were unable to verify that the 
veteran participated in a detail to load body bags, and that 
the timeframe to verify the loading of body bags was far too 
broad.  USASCRUR also stated that very seldom did records 
identify military personnel detailed for this duty for one 
day.

Analysis

The record contains evidence in support of two of the three 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f).  There are diagnoses of PTSD, presumed to 
be in accordance with 38 C.F.R. § 4.125, and there are 
medical opinions linking the diagnosis to in-service 
stressors.

Since there is no evidence that the veteran engaged in 
combat, and he is not claiming combat related stressors, a 
grant of service connection requires credible supporting 
evidence of the claimed in-service stressors.  38 C.F.R. 
§ 3.304(f).  The veteran's statements, or those of medical 
professionals, cannot fulfill this requirement.  Moreau v. 
Brown, at 395-396; see also Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996) (holding that a veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor).  

The only evidence of the claimed stressors in this case, 
consists of reports by the veteran and those who treated him.  

There is, accordingly, no credible supporting evidence that 
the claimed stressor events occurred.  The Board notes that 
in letters dated in November 1993, October 1997, and November 
2001, the RO requested the veteran to specify in detail the 
circumstances surrounding his claimed stressor events 
including the date and location of each event, the unit the 
veteran was assigned to at the time, and the full names of 
the individuals participating in the event.  The veteran 
provided general information as to the stressor events.  In 
July 2003, the veteran indicated that he was unable to recall 
any additional dates.  

The RO made attempts to verify the stressors by contacting 
the NPRC and USASCRUR and requesting a search for information 
to verify the events.  Given the limited, and highly 
variable, information supplied by the veteran, as well as the 
nature of his stressors, the RO was unable to obtain any 
credible supporting information.  

In this regard the veteran has consistently reported a 
stressor related to moving bodies while stationed in Germany.  
However, the details of this event have varied widely.  On 
some occasions he has reported that he engaged in this duty 
for months, while on other occasions he has reported that he 
was detailed to such duty for a single day.  Sometimes he has 
reported that he was moving bodies from one plane to another, 
while at other times he reported that he was moving bodies 
from a plane to a van.  

During the course of his appeal, the veteran reported 
additional stressors, but was unable to recall even the most 
minimal of details, such as any of the parties names.  
Because of the inconsistencies in the history, and the lack 
of detail, it does not seem possible to obtain credible 
supporting evidence of the claimed stressors.

The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



